Citation Nr: 0916376	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post anterior cervical fusion C6-7, with degenerative 
changes C5-6 and C7-T1.

2.  Entitlement to an increased evaluation for radiculopathy, 
left upper extremity, associated with status post anterior 
cervical fusion C6-7, with degenerative changes C5-6 and C7-
T1, in excess of 10 percent for the period of June 22, 2005 
to May 14, 2007, and in excess of 40 percent for the period 
beginning May 15, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy, right upper extremity, associated with status 
post anterior cervical fusion C6-7, with degenerative changes 
C5-6 and C7-T1.

4.  Entitlement to a compensable evaluation for 
radiculopathy, left lower extremity, associated with status 
post anterior cervical fusion C6-7, with degenerative changes 
C5-6 and C7-T1.

5.  Entitlement to an increased evaluation for headaches with 
blurry vision, nausea, and dizziness, associated with status 
post anterior cervical fusion C6-7, with degenerative changes 
C5-6 and C7-T1, in excess of 10 percent for the period of 
June 22, 2005 to April 7, 2008, and in excess of 30 percent 
beginning April 8, 2008.

6.  Entitlement to a compensable evaluation for dysphagia 
associated with status post anterior cervical fusion C6-7, 
with degenerative changes C5-6 and C7-T1.

7.  Entitlement to service connection for sternum depression 
associated with status post anterior cervical fusion C6-7, 
with degenerative changes C5-6 and C7-T1.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 Rating Decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
status post anterior cervical fusion C6-7, with degenerative 
changes C5-6 and C7-T1, and numbness of the left arm and leg, 
with a 10 percent evaluation, granted service connection for 
headaches with blurry vision, nausea, dizziness, and 
dysphagia, with a 10 percent evaluation, and denied service 
connection for sternum depression.

In a September 2006 notice of disagreement, the Veteran's 
representative essentially itemized the separate disabilities 
due to the service-connected conditions, indicating that 
greater compensation is in order. 

In rating decisions dated in June 2007, November 2007, and 
February 2008, the RO awarded increased ratings and a 
temporary total evaluation.   

By way of a December 2008 Decision Review Officer (DRO) 
decision, the Veteran's claims were divided.  The DRO 
decision divided the Veteran's increased rating claims into 
the following issues: a cervical condition, rated at 30 
percent; radiculopathy of the left upper extremity, rated at 
10 percent disabling from June 22, 2005, and 40 percent 
disabling from May 15, 2007; radiculopathy of the right upper 
extremity, rated 10 percent from January 28, 2008; 
radiculopathy of the left lower extremity, with a 
noncompensable rating; headaches with blurry vision, nausea, 
and dizziness, rated at 10 percent from June 22, 2005, and 30 
percent from April 8, 2008; and dysphagia, with a 
noncompensable evaluation.  

The Board notes that the Veteran made a claim for a separate 
rating for radiculopathy of the right lower extremity in his 
September 2006 notice of disagreement, which he reasserted in 
a September 2007 statement, as well as his January 2008 VA 
Form 9 Appeal.  The issue of radiculopathy of the right lower 
extremity has not yet been addressed by the RO, and is 
referred back for appropriate development and adjudication.

The Board also notes that the Veteran was provided an 
informal Decision Review Officer conference in April 2008.  A 
memorandum of the conference has been included in the file 
and considered in this decision.

The issues involving increased evaluations for radiculopathy 
of the upper extremities, radiculopathy of the left lower 
extremity, headaches, and dysphagia, as well as the issue of 
entitlement to service connection for a sternum depression, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's forward flexion of the cervical spine is 
limited to less than 15 degrees.  The Veteran does not have 
unfavorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the Veteran's 
status post anterior cervical fusion C6-7, with degenerative 
changes C5-6 and C7-T1, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5241 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's status post anterior cervical fusion, with 
degenerative changes C5-6 and C7-T1, and numbness of the left 
arm and legs.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained 
the Veteran's service medical records, which included reports 
concerning the Veteran's back injury.  VA provided spinal and 
neurological examinations for the Veteran in February 2006, 
May 2007, and May 2008.  Also, VA has obtained private 
medical records from Progressive Neurosurgery and the Cayuga 
Medical Center, as well as post-service medical care records 
from military sources.  Significantly, neither the appellant 
nor his representative have identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Increased Evaluation

Reports from the Veteran's service treatment records show 
that he injured his neck in June 2004 while participating in 
hand-to-hand combative training.  Immediately after the 
injury, the Veteran had numbness and tingling in his left arm 
and pain in his neck.

The Veteran had surgery on his neck in June of 2004 to fuse 
the vertebrae at the C6-7 level.  Beginning prior to this 
surgery, and continuing through October 2006, he was treated 
at Progressive Neurosurgery, P.C. (PN).  Medical records from 
this period show that the Veteran has continued to experience 
pain in his neck, as well as residual effects, including 
numbness in his extremities and headaches.  A November 2004 
report noted cervical arthritis and neck tenderness.  A 
report from January 2005 included findings of a full range of 
neck motion, but that moving his neck caused discomfort.

A September 2004 report from the Cayuga Medical Center (CMC) 
noted that the Veteran had degenerative disk disease.

A PN report from June 2005 indicated that the Veteran was 
incapable of lifting over 35 pounds on a regular basis, and 
that he may require additional surgery at the C5-6 level in 
the future.  

A physical profile from the Army dated June 2005 noted that 
the Veteran could participate in pushups, unlimited walking, 
unlimited biking, and unlimited swimming, as well as upper 
body and lower body weight training.  The maximum amount of 
weight he could lift was 50 pounds, and he could run four 
miles.

A July 2005 PN note indicated that the Veteran could resume 
work as an EMT without special limitation.

The Veteran had a VA examination in February 2006.  During 
this examination, the Veteran complained of virtually 
consistent neck pain, frequent headaches, and episodes of 
blurred vision, dizziness, and nausea.  He was experiencing 
numbness in his left leg and arm.  The Veteran informed his 
examiner that he could only walk less than a mile.  He had 
difficulty lifting, pushing, and pulling with his left upper 
extremity, and he experienced pain from standing.  He had 
daily flare-ups of neck pain.  The Veteran had experienced 
incapacitating episodes during the previous year, but since 
his return to work as an EMT in August 2005, he had missed 
"only a few days".  On physical examination, the examiner 
noted that flexion of the cervical spine was 40 degrees, 
extension was to 35 degrees, side-bending was 30 degrees to 
the left and 50 degrees to the right, and rotation was 45 
degrees to the left and 55 degrees to the right.  The Veteran 
indicated pain at the limits of his neck motion. 

A March 2006 PN report suggested that the Veteran's condition 
was worsening.  He was experiencing more pain, and his 
examining physician opined that a second operation may be 
necessary.  

In a June 2006 statement, the Veteran noted that the pain 
from his neck was at times unbearable, and that he often had 
to take time to lie down when his medications were not 
effective.  

In September 2006, the Veteran had a second operation on his 
neck.  During the surgery, the original plate which had been 
attached to his spine was removed.  A new plate was attached 
to the spine to fuse the C5-C6-C7 vertebrae together.  The 
Board notes that the Veteran was provided a temporary total 
evaluation by the RO for convalescence from September 25, 
2006 until January 1, 2007.

An October 2006 PN report noted that the Veteran continued to 
experience significant pain in his neck post-surgery.  The 
Veteran was limited to lifting not more than forty pounds 
regularly and twenty pounds occasionally.

A May 2007 VA examination, the Veteran stated that he had 
daily flare-ups of pain, and that he had significant 
incapacitating episodes of neck pain over the previous year.  
Physical examination showed that the Veteran's range of 
motion was limited.  He had flexion to 10 degrees, extension 
to 10 degrees, side-bending to 15 degrees bilaterally, and 
rotation to 10 degrees bilaterally.  

A June 2007 PN report notes that the Veteran's activities 
were limited.  He experienced severe neck pain and headaches, 
which were slightly relieved when lying down.  Sometimes 
twice per month, the Veteran had to stay in bed because of 
flare-ups.  He had worked nine hours during the previous week 
for his ambulance company.

In a September 2007 statement, the Veteran noted that it is 
impossible for him to find a pain-free position to stand, 
sit, or lay down.  He has difficulty sleeping, and difficulty 
performing his daily hygiene and dressing requirements.  

In May 2008, the Veteran had a third VA examination.  The 
Veteran noted that he had pain traveling in a car, and found 
sitting uncomfortable.  His activities were limited, and he 
was only able to do occasional household chores.  He had 
difficulty sleeping, and was having daily flare-ups of pain.  
Range of motion of the cervical spine was limited to 10 
degrees of flexion and 10 degrees of extension.  Side-bending 
to the right was limited to 15 degrees, and to the left was 
limited to 5 degrees with blurry vision.  Rotation to the 
right was 10 degrees, and to the left was 20 degrees.  There 
was no decrease in range of motion or increase in pain after 
repetitive motion activity.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a.

The Veteran's forward flexion of the cervical spine is 
limited to 10 degrees, as of both his May 2007 and May 2008 
VA examinations.  He also experiences consistent pain, which 
affects his ability to work as an EMT and participate in 
activities of daily living.  As noted above, ratings for 
spinal injuries are made with or without symptoms of pain.  

There is no evidence to support a finding that the Veteran 
has unfavorable ankylosis of the entire cervical spine.  
Without a showing of unfavorable ankylosis, a 40 percent 
evaluation for the Veteran's status post anterior cervical 
fusion is not appropriate.

The Veteran could be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, for traumatic arthritis.  This would 
not be to his advantage, however, as Diagnostic Code 5010 
does not provide for an evaluation in excess of 20 percent.  
Nor would it be appropriate to evaluate the Veteran's spinal 
disability separately under Diagnostic Code 5010.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (emphasis added).  For 
example, the VA Office of General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  In this case, the Veteran's limited and painful 
motion caused by his arthritis involves the same 
symptomatology already compensated through his evaluation for 
the residuals of his anterior cervical fusion.  Providing a 
separate evaluation for traumatic arthritis of the spine is 
thus not warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's service-
connected status post anterior cervical fusion C6-7, with 
degenerative changes C5-6 and C7-T1.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected status post anterior cervical fusion C6-7, with 
degenerative changes C5-6 and C7-T1 has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Although the Veteran has had to seek regular 
treatment for his disability, the disability has not required 
frequent periods of hospitalization.  As to employment, the 
Board observes that the Veteran has had to stop work as a 
paramedic because of his disability, and that the Veteran has 
been unable to secure work as a police officer and as a 
fireman in the past.  Currently, the only employment evidence 
available is that the Veteran has been unable to continue 
working as a paramedic, which is a job requiring significant 
physical exertion.  The Board notes that the Veteran 
experiences significant pain, and is limited in his daily 
life.  The Board finds, however, that there is no evidence to 
suggest the Veteran could not obtain employment in a more 
sedentary job.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected spine condition.

In short, the Board finds that a rating in excess of 30 
percent for the Veteran's status post anterior cervical 
fusion is not warranted.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post anterior cervical fusion C6-7, with degenerative 
changes C5-6 and C7-T1 is denied.


REMAND

As noted above, the RO issued a March 2006 rating decision 
that granted service connection for status post anterior 
cervical fusion C6-7, with degenerative changes C5-6 and C7-
T1, and numbness of the left arm and leg, with a 10 percent 
evaluation; granted service connection for headaches with 
blurry vision, nausea, dizziness, and dysphagia, with a 10 
percent evaluation; and denied service connection for sternum 
depression.  The Veteran submitted a notice of disagreement 
in September 2006, which specifically addressed all issues 
decided in the March 2006 rating decision.  

A Statement of the Case (SOC) was issued in November 2007 
addressing "[e]ntitlement to an increased disability rating 
for service connected status post anterior cervical fusion 
C6-7, with degenerative changes C5-6 and C7-T1, and numbness 
of the left arm and legs".  No other issues were addressed 
in the SOC.  Importantly, the SOC only considered the legal 
criteria related to "rating diseases and injuries of the 
spine".  The SOC did not consider the Veteran's 
radiculopathic disabilities, his headaches, his dysphagia, or 
his sternum depression when evaluating his spinal disability.

As addressed previously, a December 2008 DRO decision further 
divided the Veteran's disabilities into separate issues: a 
cervical condition; radiculopathy of the left upper 
extremity; radiculopathy of the right upper extremity; 
radiculopathy of the left lower extremity; headaches with 
blurry vision, nausea, and dizziness; and dysphagia.  

A Supplemental SOC was issued in December 2008, addressing 
only the issue of an increased rating for status post 
anterior cervical fusion, C6-7, with degenerative changes C5-
6 and C7-T1.

An SOC has not been issued by the RO after receipt of the 
appellant's notice of disagreement as to the issues of 
entitlement to increased evaluations for radiculopathy of the 
left upper extremity; radiculopathy of the right upper 
extremity; radiculopathy of the left lower extremity; 
headaches with blurry vision, nausea, and dizziness; and 
dysphagia.  Also, an SOC has not been issued addressing the 
issue of entitlement to service connection for a sternum 
depression.  The Board is thus required to remand these 
issues to the RO for issuance of a SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

The Board also observes that VCAA notice complying with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), addressing 
the Diagnostic Codes applicable to the Veteran's 
disabilities, has not been provided.  Proper notice must be 
sent to the Veteran prior to adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) as to his claims for increased 
evaluations of service-connected 
radiculopathy of the left upper extremity, 
radiculopathy of the right upper 
extremity, radiculopathy of the left lower 
extremity, headaches, and dysphagia.

2.  The RO should develop the appellant's 
claims for increased ratings for 
radiculopathy of the left upper extremity, 
radiculopathy of the right upper 
extremity, radiculopathy of the left lower 
extremity, headaches, and dysphagia, as 
well as his claim for entitlement to 
service connection for a sternum 
depression.  The RO should then issue an 
appropriate Statement of the Case 
addressing the issues on appeal.  The 
appellant should be notified that if he 
wants to complete his appeal, he has to 
submit a substantive appeal within 60 days 
of the SOC.  If, and only if, the 
appellant completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


